DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 8376512).
	Ito discloses a liquid droplet discharging apparatus, comprising:
              a transfer device configured to transfer a work along a transfer direction (FIG. 5: Means for moving the work W in the X direction); 
              a discharging head configured to discharge a liquid droplet of a functional liquid to the work (FIG. 5, elements 8);
                             a first medium supply configured to supply a first inspection medium, which receives the liquid droplet discharged from the discharging head, in a direction orthogonal to the transfer direction; a second medium supply configured to supply a second inspection medium, which receives the liquid droplet discharged from the discharging head and is arranged side by side with respect to the first inspection medium in the transfer direction, in the direction orthogonal to the transfer direction (FIG. 5, elements 61: Two inspection tables 61 arranged side-by-side, each has a sheet (inspection medium – S1, S2) for receiving ink discharged from the printhead 8 for inspection purpose); and
FIG. 5: Cameras 71 capture the images formed on the sheet S1-S2 by the printhead 8 for inspection purpose).
	Regarding to claims 4 and 7: wherein the first medium supply supplies the first inspection medium along a first direction which is the direction orthogonal to the transfer direction, and the second medium supply supplies the second inspection medium along the first direction, and wherein the first inspection medium and the second inspection medium are same (FIG. 5 shows the winding shafts 63 and the unwinding shafts 62 for each inspection table are on the same size, the sheets S1 and S2 thus are transferred in the same direction).
Allowable Subject Matter
2.	Claims 2-3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 2: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the unwinding shafts are disposed at different positions in the direction orthogonal to the transfer direction, and the winding shafts are disposed at different positions in the direction orthogonal to the transfer direction is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 5: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein a first one of the first inspection medium and the second inspection medium is a medium having permeability, and a second one of the first inspection medium and the second inspection medium is a medium having water repellency is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 3 and 6 are allowed because they depend directly/indirectly on claim 2 or 5.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/LAM S NGUYEN/Primary Examiner, Art Unit 2853